PUBLIC DEED NUMBER
 
========(                    )==========
 
WHEREBY, the company PRICESMART PANAMA, S.A. enters into a Loan Agreement with
THE BANK OF NOVA SCOTIA, secured with the First Mortgage and Antichresis
established on Property No. 69971 P.H., Province of
Panama.                                                                                                                                            
 
Panama, _______, ___, 2009
 
 
In the city of Panama, capital of the Republic and head of the Notary Circuit
bearing the same name, on , two thousand and nine (2009), before me, TANIA
SUSANA CHEN GUILLEN, Second Public Notary (Second Deputy) of the Circuit of
Panama, with personal identification card number four-two hundred and
forty­four-six hundred and fifty-three (4-244—653), personally appeared: BRENDA
DE McCULLOUGH, female, Panamanian, of legal age, married, banker, neighbor of
the city of Panama, with Identity Card Number eight—one hundred and sixty seven-
five hundred and ninety-two (8- 167-592), acting on behalf and in representation
of THE BANK OF NOVA SCOTIA, a corporation constituted and organized in
accordance to the laws of Canada, authorized to do business in the Republic of
Panama, as evidenced in card S.E. zero zero one two four (000124)of the
Microfilm (Trade) Section of the Public Registry, in her capacity as Legal
Representative and General Proxy of such bank, authorized to enter into this
agreement as stated in card S.E. zero zero zero one two four (000124), role
sixty-two thousand eight hundred and fifty-five (62855), image zero zero
sixty-eight (0068) of the Microfilm (Trade) Section of the Public Registry, who
from here on in shall be referred to as THE BANK, on the one hand, and, on the
other, Mr. ERIC TORRES, male, US citizen, of legal age, married, executive,
resident of the city of Panama, bearer of Passport Number zero nine three nine
zero four seven four six 093904746), stating that he does not require an
interpreter since he understands the Spanish language and is acting on behalf
and in representation of the company PRICESMART PANAMA, S.A., registered in the
Public Registry under Volume eight hundred and ninety-eight (898), folio two
hundred and forty-one (241), entry one hundred and two thousand four hundred and
sixteen (102416) updated on Card three hundred and eight thousand seventy-one
(308071), Role forty-seven thousand six hundred and seventy (47670), image sixty
(60), of the Microfilm (Trade) section of the Public Registry, duly authorized
to enter into this agreement, as evidenced in the minutes of the Shareholders
meeting delivered for the formal registration of this public deed in the records
of the notary, and that from here on in shall be referred to as THE DEBTOR,
individuals that I am acquainted with and request that I state the following in
this Public Deed, as I do hereby proceed to do:
 
I. LOAN
AGREEMENT                                                                                                                                      
 
FIRST (Loan sum): THE BANK states that on this date it has granted THE DEBTOR a
loan for the sum of TEN MILLION DOLLARS (us$10,000,000.00) if the official
currency of the United States of America, sum which THE DEBTOR may make use of
by means of a sole (1) disbursement, as soon as all the preceding conditions,
stated further on in this public deed, have been satisfied.  THE DEBTOR hereby
states that the sum received as a loan shall be used to finance debts between
affiliate companies. 
                                                                                         
SECOND (Interests): THE DEBTOR is hereby compelled to pay THE BANK, on a monthly
basis, interests based on an annual rate calculated on the owned balances
resulting from adding four percentage points (4%) to the "London Interbank
Offered Rate"("LIBOR") quoted for thirty (30) calendar day periods, the minimum
rate being set at seven point five percent (7.5%). THE DEBTOR agrees and accepts
that the sums indicted by THE BANK as owned for the concept of interests shall
be held as precise, settled and payable. THE BANK shall establish the rate as
per that already stated, with the regularity or frequency that THE BANK
considers convenient, at its sole discretion. THE DEBTOR shall likewise
authorize THE BANK so that, upon receiving any payment with regard to the
obligations hereby undertaken in favor of THE BANK, such may ascribe the
payment, freely and at its full discretion, to the payable interests. It is
hereby determined that in the event of a judicial enforcement, the minimum
interest rate adjustable by THE BANK, payable as of the date on which the demand
is submitted, shall be eighteen percent (18%) . It is hereby agreed that,
exclusively for the effects of article one thousand five hundred and ninety-four
(1594) of the Civil Code, the interest rate shall in no event be less than seven
point five percent
(7.5%).                                                                                                                                           
 
It is hereby agreed that THE BANK may vary the differential or percentage of
interests charged, as many times as it considers convenient, based on the LIBOR
rate mentioned above,
whether to increase or decrease such rate. In the event of an increase or
decrease to the referenced differential, as per that previously stated, THE BANK
shall inform THE DEBTOR of the new differential and, if within a term of ten
(10) calendar days following the remittance of such communication, THE DEBTOR
does not state its disagreement in writing, such differential shall be accepted
and effective as of the date on which it is indicated by THE BANK. If, on the
contrary, a party of THE DEBTOR states its disagreement with such differential,
then the entire debt shall be considered to have expired and THE DEBTOR shall be
compelled to cancel the obligation within sixty (60) calendar days following
such statement. It is also likewise agreed that if due to circumstances
affecting the financial markets of Panama or London, THE BANK is unable to
obtain LIBOR rate quotes, or if it is economically detrimental or impossible for
THE BANK, at its sole discretion, to continue using such quote at the
established interest rate to be paid for by THE DEBTOR on the sums owed to THE
BANK by virtue of this loan, then THE BANK shall notify THE DEBTOR of such
event, and THE DEBTOR and THE BANK, as of the date of such notice and for a
fifteen (15) calendar day period shall, in good faith, negotiate with the aim of
finding an alternate source that is mutually acceptable to the parties as a
basis to establish the interest rate applicable to this loan.
 
If THE DEBTOR and THE BANK reach an agreement regarding the use of an alternate
source as a basis to establish the interest rate applicable to this loan, such
rate shall be applicable after the before mentioned fifteen (15) calendar days
have elapsed. If, on the contrary,the parties are unable to reach an agreement
regarding the referred to alternate source, then THE BANK shall indicate the new
interest rate applicable to this loan, which shall be effective as of the end of
the before-mentioned fifteen (15) calendar day period and in the event that THE
DEBTOR states its disagreement with such new rate, then the entire debt shall be
considered to have expired and THE DEBTOR shall be compelled to cancel the
obligation within sixty (60) calendar days following its statement, in which
event THE BANK shall not charge THE DEBTOR the early payment penalty.— In the
event that THE BANK should receive a request from THE DEBTOR, in writing, to
turn the loan interest rate into a fixed rate, THE BANK, within a term of ten
(10) calendar days following the request, must send the rate proposed by THE
BANK.
1

--------------------------------------------------------------------------------


Should THE DEBTOR accept such proposal, the modifications necessary to correct
this Agreement shall be made, so as to reflect the fixed rate agreed on by the
parties. Accepting or rejecting the proposal by THE BANK shall be at the
complete discretion of THE DEBTOR. In the event that THE DEBTOR does not accept
the new fixed rate proposed by THE BANK, it shall then have the option of
continuing with the rate that was agreed on and applied to this loan.- For the
purposes of calculating interests, the number of calendar days that have elapsed
shall be taken into account and one (1) three hundred and sixty (360) day year
shall be used asa basis. THE DEBTOR is compelled to make the first of such
interest Payments as of a thirty (30) calendar day period following the
effective date of the disbursement of the loan and the other payments on the
same day of each of the following months, until the debt has been fully repaid.
 
Additionally, THE DEBTOR is compelled to pay THE BANK the state rate applied to
the Special Interest Compensation Fund (FECI for its initials in Spanish) on the
dates and by means of the method agreed on for interest payment, interest rate
the represents an additional one percent (1%)with regard to the agreed on
interest rate and that may be adjusted according to the criteria of the
government of the Republic of Panama.It is hereby expressly agreed that, in the
case of delayed payment, THE BANK may credit the payable interests to the
payable loan capital so that new interests are earned from such along with the
capital, without prejudice to the right of THE BANK to declare such as an
overdue loan.  Exclusively and for the effects of that provided by Agreement
number three-two thousand and two (3-2002), dated March twenty-seven (27), two
thousand and two (2002), issued by the Bank Superintendency, the parties hereby
state that the effective interest rate presently produced with regard to this
Agreement is seven point six thousand two hundred and fifty-four percent
(7.6254%), calculated upon prorating the organizing commission of one point
twenty-five percent (1.25%) between the ten (10)year term of this loan producing
an annual total of zero point one hundred and twenty-five percent (0.125%) to
which, in turn, the minimum currently applicable interest rate of seven point
fifty percent (7.50%) is applicable. The LIBOR rate plus four percent (4%) shall
be used when the total interest rate (that is to say, the LIBOR plus 4%) turns
out to be greater than seven point fifty percent (7.50) . It is hereby
understood that the effective rate will vary in the event that any of the
elements used to calculate such should vary. It is hereby understood that the
prepayment of this loan shall not be subject to the early payment penalty.
 
THIRD (Payment Term and Method): THE DEBTOR is hereby compelled to pay THE BANK
the entire owed sum, that is to say, the sum of TEN MILLION DOLLARS
(US$10,000,000.00) in the official currency of the United States of America,
plus the interests and FECI stipulated in the previous clause, within a term of
five (5) years, renewable at the exclusive option of THE BANK, for one (1)
additional five (5) year period, following the effective date corresponding to
the disbursement of the loan, according to the books of THE BANK, by means of
FIFTY-NINE (59) monthly, consecutive payments of capital for a sum of no less
than EIGHTY-THREE THOUSAND THREE HUNDRED AND THIRTY-THREE DOLLARS AND
THIRTY-THREE CENTS (US$83,333.33), in official currency of the United States of
America, each, plus interests and FECI, and the first of such payments must be
made as of a period of thirty (30) calendar days following the effective date of
the disbursement of the loan, plus a final payment for the sum that appears as
payable by THE DEBTOR, as per the books of THE BANK, on the date in which, in
accordance with that provided in this clause, the term of five (5)
years, renewable at the option of THE BANK for one (1) additional five  (5) year
period, is fulfilled. In any event, the entirety of the sums that appear as
payable by THE DEBTOR for the concept of capital and interests due, commissions
or any other reason, according to the books of THE BANK, must be fully paid for
upon the expiration of the five (5) year term set out in this clause. However,
if THE BANK has not claimed payment of the owed balance to THE DEBTOR, in
writing, fifteen (15) calendar days before the expiration of such term, the
expiration date shall, tacitly, be construed to have been extended for an
additional five (5) years and THE DEBTOR, during such extended period, shall
continue making the monthly and consecutive payments to capital, each for a sum
of no less than EIGHTY-THREE THOUSAND THREE HUNDRED AND THIRTY-THREE DOLLARS AND
THIRTY-THREE CENTS (US$83,333.33) in the official currency of the United States
of America, plus interests and FECI. Every payment that must be made by THE
DEBTOR to THE BANK, according to this agreement, shall be made in cash at the
headquarters of THE BANK, in the city of Panama, Republic of Panama, or at the
place indicated by THE BANK to THE DEBTOR. It is hereby understood that THE
DEBTOR may make extraordinary Payments towards its debt on the interest payment
dates, notifying THE BANK, seven (7) calendar days beforehand, and such shall
only be applied to the expiration of the payments agreed on in this clause in
the inverse order. Extraordinary payments made in this way shall be ascribed to
the interest payment pending payment at that time, if such exist, and, if that
were not the case, to the capital, and it is agreed that such extraordinary
payments shall not free THE DEBTOR from its obligations to make the payments
agreed on in this clause.In the case of delays in the payment of capital, or
interests, THE BANK, without requiring notice or demand for payment, shall have
the right to charge minimum interests on payment in arrears at an annual rate of
eighteen percent (18%), calculated as of the date on which such payment expires
until the full and complete payment of such. Likewise and without detriment to
the charge for payment of interests in arrears, in the event of delays in
payments to capital, or to interests, THE BANK may charge an administrative
management fee, which shall be estimated according to the criteria approved by
THE BANK, and shall not exceed the standard of the Panamanian banking market for
such effects, and such, among others, may include the sum in arrears and the
timeduring which the payment has been
delinquent.                                                                                                         
 
FOURTH: (Commission) THE DEBTOR is compelled to pay THE BANK, for the concept of
an organizational commission, the sum of ONE HUNDRED AND FIFTY-FIVE THOUSAND
DOLLARS (US$155,000.00), in official currency of the United States of America,
of which THE BANK accepts to have received the sum of FIFTY THOUSAND DOLLARS
(US$50,000.00) in official currency of the United States of America, and
therefore to date the pending payable balance for the concept of the
organizational commission equals ONE HUNDRED AND FIVE THOUSAND DOLLARS
(us$105,000.00) in official currency of the USA, and the remainder must be
covered as follows: Fifty percent (50%) must be paid upon the signing of the
Offer Letter and the other fifty percent (50%) upon the signing of this public
deed.
 
II. SETTING UP GUARANTEES AND GENERAL CONDITIONS FIRST (Mortgage and
Antichretic): THE DEBTOR states that to secure the payment of TEN MILLION
DOLLARS (us$10,000,000.00) in official currency of the United States of America,
received as a loan as per thatprovided in this Agreement, plus interests, FECI,
costs, collection expenses and expenses of any other nature that may arise,
whether judicial or extrajudicial,and to also ensure the fulfillment of each and
every one of the other obligations undertaken by THE DEBTOR to THE BANK, THE
DEBTOR hereby establishes a FIRST MORTGAGE AND ANTICHRESIS for a sum of up to
TEN MILLION DOLLARS (US$10,000,000.00) in official currency of the United States
of America, plus interests, costs, and expenses, on property number SIXTY-NINE
THOUSAND NINE HUNDRED AND SEVENTY-ONE (69971),
Code eight thousand seven hundred and five (8705), registered in Volume one
thousand six hundred and ninety-one, Folio three hundred and one (301), of the
Property Division, Province of Panama, of the Public Registry (from here on in
THE MORTGAGED PROPERTY).
2

--------------------------------------------------------------------------------


It is hereby established that the mortgage constituted herein taxes any current
or future betterments that may be introduced or built on THE MORTGAGED
PROPERTY,as well as accessions, pending fruits, rents resulting from THE
MORTGAGE, the among of the indemnifications granted to THE DEBTOR by the
Insurers of the MORTGAGED PROPERTY or by virtue of expropriation by the State
and shall, also, be extended to all the other objects determined or to be
determined by law.By virtue of the antichresis, the rents resulting from THE
MORTGAGED PROPERTY shall be taxed in favor of THE BANK, rent that THE BANK may,
as of the time that THE DEBTOR falls in arrears or does not fulfill any of its
obligations, may take with the object of applying such rent to the payment of
interests and remaining capital owed. In the event that THE DEBTOR should incur
in delays or not fulfill any of its obligations, THE BANK may at any time
appoint the administrator(s) it considers appropriate, without requiring the
approval of THE DEBTOR.In this event, the net product of the rents produced by
THE MORTGAGED PROPERTY, after paying all the administrative expenses, shall be
applied to the payment of interests and the remaining sum to the payment of
capital, as previously stated. Should it prefer, THE BANK may leave THE DEBTOR
in charge of the antichretic administration of THE MORTGAGED PROPERTY, and such
DEBTOR from this moment on is compelled, in such event, to render accounts to
the satisfaction of THE BANK.   
 
 SECOND (Exercising the Antichresis): THE BANK, when it considers it convenient,
may judicially or extra judicially request that the antichresis become
effective, delivering the possession of the mortgaged property to such for its
administration, without needing to file a mortgage enforcement action, but
without detriment to the subsequent execution of such action. Likewise, after
the mortgage enforcement action is established, THE BANK may request to be in
charge of the administration of the mortgaged property that has been given in
antichresis, requesting to be granted possession of such, while the judicial
sale is verified. In any of the events contemplated in this clause, the Judge
shall consent to such without a hearing from the enforced party, since THE
DEBTOR expressly waives all notice of judicial notification with regard to such.
For the appraisal effects of the mortgaged property, when THE BANK requests the
administration, that value established by THE BANK for this purpose according to
the appraisals carried out by an independent appraiser chosen by THE BANK, in
good faith and for such purpose, shall be held as the fair value for such
properties. It is hereby established that as long as THE BANK exercises its
right to antichresis and the other rights referred to in the previous clause,
THE BANK or the person appointed by such to administrate THE MORTGAGED PROPERTY,
shallexercise the rights deriving in favor of THE DEBTOR asthe owner of the
MORTGAGED PROPERTY. 
   
 THIRD (Ownership right limitation): THE DEBTOR agrees not to tax, nor sell,
rent, exchange or in any other way fully or partially transfer THE MORTGAGED
PROPERTY without obtaining the prior consent of THE BANK granted in the same
deed in which the sale, lease or encumbrance transaction is carried out. These
prohibitions, through the agreement of the parties, constitute a limitation
regarding the ownership of THE MORTGAGED PROPERTY in this agreement and the
parties request the special corresponding marginal annotation from the Public
Registry sine only with the express consent of THE BANK may THE DEBTOR tax,
sell,lease, exchange or in any way transfer THE MORTGAGED PROPERTY.
 
 FOURTH (Maintenance, Inspection and Depreciation of the Mortgaged Property):
THE DEBTOR is compelled to maintain THE MORTGAGED PROPERTY in good service
conditions so that its value does not decrease, and THE BANK holds the right and
is expressly authorized to inspect such, as long as it considers it convenient
and without interrupting operations or the enjoyment of ownership by THE DEBTOR
and the tenants of THE DEBTOR, so as to establish its conditions and determine
if the obligations undertaken by THE DEBTOR in this agreement are sufficiently
secured. for which purpose THE BANK may request the updated appraisal whenever
it considers it necessary. If THE MORTGAGED PROPERTY suffers depreciation,
damage or deterioration to such a degree that, in the opinion of THE BANK, it
does not satisfactorily cover the obligations of THE DEBTOR, THE BANK, in
addition to becoming directly in charge of the antichretic administration of
such property or entrusting the antichretic administration of such property to a
third party, may proceed with summary proceedings for collection for the loan
to become effective, except if THE DEBTOR should offer another additional
guarantee that satisfies THE BANK.
 
FIFTH (Fire Insurance):  THE DEBTOR is compelled to keep THE MORTGAGED PROPERTY
insured by an Insurance Company acceptable to THE BANK against fire risks, with
a catastrophic coverage extension and shall transfer the right to compensation
that the insurance company must pay in the event of a loss to THE BANK ; for
such effect, THE DEBTOR, by means of adding the corresponding mortgage creditor
endorsement, shall endorse and immediately deliver to THE BANK those documents
that in the opinion of THE BANK e3vidence that the insurance policy has been
duly endorsed and/or renewed as required by this Agreement. It is hereby
understood that the insurance policy subscribed by THE DEBTOR, in addition to
covering the MORTGAGED PROPERTY, covers other insured assets that are not part
of this loan, therefore, THE DEBTOR shall deliver a copy of the respective
insurance policy to THE BANK. The Insurance policy shall be for one hundred
percent (100%)of the value corresponding to improvements, as long as such
percentage covers the balance of the loan reflected in the books of THE BANK.In
the event that, according to the documents received by THE BANK as per that
stipulated in this clause, the insurance policy expires before the entire sum
owed to THE BANK is paid off, then THE DEBTOR shall be compelled to deliver to
THE BANK, before any expiration, the documents that in the opinion of THE
BANK evidence that the insurance policy has been renewed. Likewise, as long as
THE BANK, in its opinion, considers it necessary, it shall pay the premium(s) to
keep the fire insurance policy with a catastrophic coverage extension referred
to in this clause in effect or shall subscribe a fire insurance policy, with a
catastrophic coverage extension, for the sum of the loan, naming THE BANK as the
beneficiary of such and, in either event, THE BANK shall charge that incurred in
for the concept of premiums to the debt of the DEBTOR, at the interest rate in
effect in this loan, in which case the sums paid by THE BANK shall be in any
event secured with the mortgage. In the event of a loss, THE BANK shall have the
right to receive the insurance value Applied to the payment of the sum appearing
as Payable by THE DEBTOR, as per that stated in the books of THE BANK.  It is
hereby set out that if the product of the insurance doesnot suffice for this
purpose, THE DEBTOR shall immediately pay the payable balance. If, on the
contrary, a balance in favor of THE DEBTOR should exist, such shall be delivered
to THE DEBTOR, as may be the case. Noncompliance by THE DEBTOR of any of the
obligations stipulated in this clause shall cause the expiration of the loan
term and give THE BANK the right to require the immediate payment of the full
owed sum.
 
SIXTH (Currency and payment site): All Payments for the concept of capital,
interests or any other concept to be made by THE DEBTOR to THE BANK, as per this
document, shall be made in US Dollars, the official currency of the United
States of America, at the headquarters of THE BANK in the city of Panama,
Republic of Panama (or at another branch or offices of THE BANK or at the site
indicated from time to time by THE BANK to THE DEBTOR), free of any deduction or
charge of any nature.In the event that the payment date of some of the Payments
to capital or interests fall on a non bank workday, payment shall be made on the
first following workday. 
 
SEVENTH (Representations and Guarantees):  THE DEBTOR, hereby represents and
guarantees the following to THE BANK: A. To be a duly organized and existing
corporation according to the laws of the Republic of Panama. b.- To be fully
capable of entering into this agreement and fulfilling its obligations under
such agreement.
3

--------------------------------------------------------------------------------


c. That the entering into and compliance with this agreement by THE DEBTOR has
been duly authorized by all THE DEBTOR'S necessary corporative shares and such
authorization is in effect. 
 
d.- That the entering into and compliance with this Agreement by THE DEBTOR does
not contravene, or constitute an event of noncompliance under (i) its articles
of incorporation, (ii) any law, decree or regulation, or (iii) any material
agreement to which THE DEBTOR is a party.
 
e.- That no consent, approval, license, authorization of validity whatsoever is
required from any court, administrative agency, commission or other government
or public agency of the Republic of Panama or any of its political divisions or
any other country, with regard to the execution and compliance of this agreement
by THE DEBTOR.

f.- That the obligations undertaken by THE DEBTOR by virtue of this agreement
are legal, valid and enforceable, as per its respective
terms and
conditions.                                                                                                
 
g. That THE DEBTOR is duly capable, according to all the applicable laws,
decrees, regulations, agreements and provisions, and have all the
authorizations, license, permits, consents, grants or similar resolutions from
the respective national,state, provincial or municipal authorities of the
Republic of Panama or any other country, that are relevant to perform their
business and operations.                                         
 
h.- That all the historic information provided by THE DEBTOR to THE BANK with
regard to this agreement, including the financial statements of THE DEBTOR, is
correct and true in all the important aspects. 
 
i.- That to the date of this agreement, no substantial adverse change in the
businesses, the financial situation or operationsof THE DEBTOR have
occurred.                                                                                                              
 
j.- That to the date of this agreement no judicial or administrative action of
which THE DEBTOR is a party exist, that may have any substantial adverse effect
on the financial situation of THE DEBTOR or that may in any substantial or
adverse way affect the effectiveness of this agreement or the capacity of THE
DEBTOR to fulfill its obligations under this agreement.
 
k.- That to the date of this agreement no sequestration, embargo or other
precautionary measure exists against THE DEBTOR, that may have any substantial
adverse effect on the financial situation of THE DEBTOR or that may in any
substantial or adverse way affect the effectiveness of this agreement or the
capacity of THE DEBTOR to fulfill its obligations under this agreement. 
 
1. - That to the date of this agreement no pending sentence, order, resolution,
prohibition, fine or penalty exists against THE DEBTOR that may have a
substantial adverse effect on the financial situation of THE DEBTOR, or that may
substantially or adversely affect the validity of this agreement or the capacity
of THE DEBTOR to fulfill its obligations under this Agreement. 11.- That to the
date of this agreement, THE DEBTOR has not incurred in any significant
noncompliance of any law, decree, rules or regulation of the Republic of Panama
or any other
country.                                                                                                                                           
 
 m. That to the date of this agreement, THE DEBTOR has truly and fully presented
all the statements and reports referring to taxes, rates, duties and
contributions, whether national, municipal or of any other nature that may fall
on THE DEBTOR or its property and assets, as per that required by the applicable
laws and regulations of the Republic of Panama.
 
n—That to the date of this agreement, THE DEBTOR is up to date on the payment of
all duties, rates, taxes and other contributions of a similar nature, whether
national, municipal or of any other nature, that may fall on THE DEBTOR, its
properties or its assets or any part of such, except for those taxes being
disputed, in good faith, through the appropriate procedures and for which
appropriate reserves are
kept.                                                                                                                                          
 
ñ.- That to the date of this agreement, THE DEBTOR is up to date with its
obligations regarding the Social Security Institute, except for those
obligations that are being disputed,in good faith, through the appropriate
procedures and for which appropriate reserve is
kept.                                                                                                                                          
 
EIGHTH (Conditions Prior to Disbursement):  It is hereby expressly understood
that before the disbursement deriving from this agreement, it is necessary for
the following preceding acts or events to take place: 
 
a. That THE DEBTOR submit to THE BANK an appraisal in a format and content
satisfactory to THE BANK, confirming the estimated market value of the land to
be mortgaged, that is to say SIXTEEN MILLION DOLLARS (us$165,000,000.00) in
official currency of the United States of America; 
 
b. That THE DEBTOR submit to THE BANK the corporate resolutions required to
authorize the entering into of the agreement contained in this public deed and
the establishment of its guarantees as well as the authorization for the
individual to sing the agreementand its guarantees 
 
c. That this agreement be entered into in a manner acceptable to THE BANK;--
 
d. That no grounds for Early Expiration are set out in this agreement:-
 
e. That no substantial adverse change in the business, the financial situation
or operations of THE DEBTOR or its subsidiaries has occurred; or if any
financial, political or economic situation, whether national or international,
should occur giving THE BANK fundamental reasons to conclude that THE DEBTOR
will be unable, or incapable, or complying with or observing the normal course
of its obligations under this agreement;
 
f- That as of the date on which the last financial statement of THE DEBTOR was
delivered, such have not incurred in any substantial loss whatsoever, nor in any
additional obligation that may substantially and adversely affect the financial
situation of THE DEBTOR;
 
4

--------------------------------------------------------------------------------


NINTH (Affirmative Obligations): Except in the case that THE BANK shall
otherwise expressly and in writing so authorize, and until THE DEBTOR has fully
and completely fulfilled all the obligations undertaken or to be undertaken
through this means, THE DEBTOR is additionally compelled to do the
following:                                                                                                                                           
 
a. Provide THE BANK, one hundred and twenty (120) calendar days after the end of
each fiscal year, at the latest, the consolidated and audited financial
statements of the companies conforming the PriceSmart, Inc. group and non
consolidated statements ofTHE DEBTOR and its subsidiaries and affiliates
corresponding to such period, all in accordance with the US GAAP (“Generally
Accepted Accounting Principles- United States”).
 
b. To provide THE BANK with a non audited copy of the consolidated financial
statements of the corporations conforming the PriceSmart, Inc. group and
nonconsolidated statements of THE DEBTOR, its subsidiaries and affiliates,
forty-five (45) calendar days after the end of each quarter, at the latest. 
 
c. Notify THE BANK, immediately and in writing,of any event or situation that
may affect the fulfillment of its obligations. ----
 
d. Provide THE BANK any other financial information that it may require at any
time. 
 
e. Pay all the taxes, rates and other contributions of an analogous nature on
when such are
due.                                                                                                                                          
 
f. Pay all its Social Security obligations.
 
g. Comply with all the applicable and material laws, decrees,rules and
regulations.                                                                                                                                           
 
h. Keep all authorizations, licenses, permits, consents, grantsor similar
resolutions issued in its favor by the respective Panamanian authorities,
whether national state, provincial or municipal, or of any other country, that
are necessary of important to do business and perform its operations, in effect
and up to date. 
 
i. Keep it commitments with third parties up to date.
 
j. Submit a duly signed Quarterly Compliance Certificate to THE BANK within
forty-five (45) calendar days following the end of each quarter. The Quarterly
Compliance Certificate must include calculations of the Financial Situations, as
well as a statement signed by the General Manager indicating that THE DEBTOR is
of is not fulfilling the loan
conditions.                                                                                                                                          
 
k. THE DEBTOR shall employ its best efforts so that the bank accounts and
services of THE DEBTOR are managed through THE BANK.
 
1. THE DEBTOR shall employ its best efforts so that the company PriceSmart, Inc.
irrevocably and unconditionally subordinates the current and future accounts
payable held in favor of THE DEBTOR, that are not related to the financing of
the current assets, such as inventories,accounts receivable and other current
assets, in favor of THE BANK.
 
m. THE DEBTOR hereby irrevocably and unconditionally hands over the lease rental
derived from the Lease Agreements that THE DEBTOR enters into with third parties
on the commercial spaces located within their properties, in the Republic of
Panama, in favor of THE BANK. n. Notify THE BANK in the event that THE DEBTOR is
sued for a sum of more than ONE MILLION DOLLARS (us$1,000,000.00), in official
currency of the United States of America, and if the lawsuit is covered by the
insurance policy covering the defense and indemnification for up to such sum.
 
TENTH (Non-affirmative Obligations): Except with the prior and written
authorization of THE BANK, and until THE DEBTOR has fully and faithfully
fulfilled all the obligations undertaken or to be undertaken by this means, THE
DEBTOR is compelled not to carry out any of the following acts or transactions
without obtaining the prior written consent of THE
BANK:                                                                                                                                           
 
a. To be
dissolved.                                                                                 
 
b. To be merged or
consolidated.                                                                                                                   
 
c. Change its share structure. 
 
d. Perform modifications regarding the nature of its operations.
 
e. Pay dividends, provide loans to its executives, shareholders, affiliates
and/or subsidiaries or perform any other form of distributions of its profits,
unless all the obligations of THE DEBTOR are up to date regarding payment and
the fulfillment of all the conditions it maintains with THE
BANK.                                                                                                                                           
 
f. To perform important modifications to the policies and procedures of the
company.                                                                                                                                           
 
g. To incur in or be in noncompliance with regard to its obligations with
suppliers, affiliates and related companies, as well as their tax obligations. 
 
5

--------------------------------------------------------------------------------

h. To ensure and endorse future third party obligations,including those of the
affiliates and/or subsidiaries, except for those deriving from the
normal line of business. 
 
i. To enter into loan facilities without obtaining prior due authorization from
the BANK
 
j. To enter into loan facilities with other financial institutions in conditions
that are more favorable than those granted to THE BANK in this public deed. In
the event that this should occur, THE DEBTOR commits to providing THE BANK with
additional guarantees so that this loan is in equal of better conditions than
the other financial institions.
 
k. Sell, lease, exchange, mortgage, pawn or in any way transfer or tax its
assets                                                                                                                                           
 
ELEVENTH (Financial Status): While this loan is in effect and until it is paid
for in its entirely, THE DEBTOR is compelled to:
 
The Financial Debt relation with EBITDA (Profits prior to interests, taxes,
depreciation, repayment and any other expense proceeding from the head office
that does not represent a cash outlet) shall be a maximum of three point zero:
one point zero (3.0:1.0) at any time, calculated quarterly and annually, taking
the last twelve months as a basis. For such effects, the total Financial Debt
shall be understood as the sums originated by the bank undertakings, bonds,
overdrafts, and other liabilities generating the payment of interests, excluding
any debt subordinated to this agreement b. The EBITDA relation (Profits before
interests, taxes, depreciation, repayment and other expense proceeding from the
head office that does not represent a cash outlet)/monetary portion of the
long-term debt plus interests must be greater than or equal to two point five:
one point zero (2.5:1.0), calculated quarterly and annually, taking the last
twelve months as a basis. c. THE DEBTOR must at all times reflect a tangible net
capital (The Company Capital minus intangibles and accounts receivable to
related and affiliated companies plus the subordinated debt) greater than or
equal to TWENTY-SEVEN MILLION DOLLARS (US$27,000,000.00) in official currency of
the United States of America.  d. The maximum consolidated financial debtof
PriceSmart Inc. may not be greater than ONE HUNDRED MILLION DOLLARS
(US$100,000,000.00),in official currency of the United States of America. 
 
TWELFTH (Causes for early termination):THE BANK may consider the sums owned by
THE DEBTOR for the concept of this loan to have expired without requiring any
notice, upon the occurrence of any of the following:  a)If THE DEBTOR defaults
with regard to any payment to capital and interests set out in this
agreement; b) In the event that THE DEBTOR is sued, or transfers its property o
declared to be bankrupt or meeting of creditors, at its request or that of third
parties or dissolved as a company; c) If THE DEBTOR does not deliver to THE
BANK, at the time that such requires it, the clearance certificate regarding any
national or municipal tax, rate or contribution, corresponding to an autonomous
or semiautonomous institution or any other taxing THE DEBTOR or THE MORTGAGED
PROPERTY, and if such noncompliance is not rectified within sixty (60 calendar
days following the date on which THE BANK so requested; d)If THE DEBTOR were
sequestrated or embargoed with regard to its businesses or any of its
properties, whether real or personal;  e) If THE DEBTOR does not fulfill any
third party obligation or violates any guarantee, mortgage, surety, chattel
mortgage or any other collateral or personal mortgage agreements which sum is
greater than ONE MILLION DOLLARS (US$1,000,000.00)in official currency of the
United States of America;  f) If THE DEBTOR does not fulfill any of its
obligations stated in this agreement, including, but not limited to,
Representationsand Guarantees, Affirmative Conditions, Non Affirmative
Conditions or Financial Conditions;---- g) Noncompliance by THE DEBTOR regarding
a judicial sentence or final arbitration award not subject to remedies or
appeal; h)If THE DEBTOR or any of its affiliated, subsidiary and/or related
companies were in arrears or any of its present or future obligations with and
owed to THE BANK were declared to have expired; i)f THE DEBTOR modifiesITS
shareholding composition without the prior consent of THE BANK; j) In the event
that any information provided by THE DEBTOR to THE BANK proves to be false; k)
If a substantially adverse change takes place in the business, financial
condition or operations of THE DEBTOR, or if any circumstance of a financial,
political or economic nature, whether national or international should arise,
giving THE BANK a reasonable basis to conclude that THE DEBTOR cannot or will be
incapable of fulfilling and observing its obligations under this agreement.  l)
In the event that any of the causes for early expiration agreed on in the joint
cross- guarantee agreements and that are established by PRICESMART HONDURAS,
S.A., INMOBILIARIA PRICESMART, S.A. DE C.V. and PRICESMART EL SALVADOR, S.A. DE
C.V. and that likewise guarantee the facilities contained in this deed.
 
THIRTEENTH (Balance Certifications):  For the effects of engaging in a
proceeding against THE DEBTOR, as well as for all the other effects of this
agreement, the parties agree that the obligations of THE DEBTOR stated in the
books of THE BANK shall be held as true and correct, according to THE DEBTOR's
statement, and thus the certification issued by THE BANK regarding the amount
and the enforceability of the balance owed, once reviewed or certified by the
Certified Public Accountant shall be regarded with full faith in trial and
administer the right of execution, holding the sum stated in such certification
as clear, settled and enforceable. All of the above, without detriment to the
actions and rights corresponding to THE DEBTOR’ s defense, during the executive
proceedings established for such purpose.
 
FOURTEENTH (Waivers) THE DEBTOR waives its domiciliary right and to executive
proceedings in the event that THE BANK should need to resort to the courts of
justice to collect this loan. Likewise, THE DEBTOR agrees that in the event that
it should auction THE MORTGAGED PROPERTY, such shall be carried out based on the
sum for which the respective request in the court is submitted. 
 
FIFTEENTH (Compensation and chattle mortgage): THE BANK, by means of debiting
and without requiring prior notice, may extra judicially indemnify any sum that
THE DEBTOR has deposited in THE BANK in its name, whether for a fixed term,
checking account, savings account or of any other type, so as to ascribe such
payment to any balance pertaining to capital, interests, commissions,
administrative management charges relating to payments in arrears, expenses or
premiums that THE DEBTOR owes THE BANK, regarding the approved facility. THE
DEBTOR, in advance, authorizes the compensation performed by THE BANK in the
before mentioned terms. Additionally, in the event of delays in payment, THE
BANK may withhold all the properties, money, credits and values owned by THE
DEBTOR that are deposited with, held by, possessed by, under the custody of or
retained by THE BANK, which, as of the moment of the delay, shall be immediately
pawned in favor of THE BANK, and the latter, consequently, may request the
judicial sale of such in order to pay all the owed sums with the proceeds of
such or exercise its right to indemnification.
6

--------------------------------------------------------------------------------


 
SIXTEENTH (Transfers):The parties agree that THE BANK, at its complete
discretion and when it considers it convenient, may sell, transfer or assign the
loan, whether fully or partially and other rights of THE BANK emanating from
this agreement to any other holder, and THE BANK shall not be required to
provide any type of notice, previous or subsequent, to THE DEBTOR and will also
not need to require or receive any approval whatsoever from THE DEBTOR. With the
stated object, THE BANK is hereby authorized by THE DEBTOR, in advance, to
provide to any BUYER, assignee or acquirer of the loan and other rights of THE
BANK emanating from this agreement, or anyone eventually interested in the
purchase, assignment or acquisition of the referred to loans and rights, every
document and information relating to the loan and/or rights, to the financial
situation of THE DEBTOR and the loan status and other rights of THE BANK
emanating from this agreement and all information that THE BANK considers
convenient to facilitate the sale, assignment or transfer to any other holder of
the loan and other rights of THE BANK emanating from this agreement, and THE
DEBTOR expressly releases THE BANK from any consequence produced by THE BANK's
exercise of the right to provide the documents and information referred to in
this clause. Despite the before stated, the documentation identified as
"Confidential" must be kept in strict confidentiality and be returned upon the
request of THE DEBTOR. 
 
SEVENTEEN: (Indemnification): THE DEBTOR shall indemnify THE BANK, its
respective employees, directors, executives, shareholders or agents for any
loss, cost or expense incurred in by THE BANK as a result of the inaccuracy or
falseness of the statements made by THE DEBTOR. This obligation shall subsist
for a period of two years following the date on which this agreement expires or
the date on which THE DEBTOR has paid the owed sums in full, as per the terms
and conditions of this
agreement, whichever should
first occur.                                                          
 
EIGHTEENTH (ImpactS of allowing for noncompliance): The non fulfillment by THE
DEBTOR of the obligations undertaken with THE BANK by virtue of this document or
the imperfect or different fulfillment of such with regard to that agreed on, by
THE DEBTOR, without THE BANK requiring the precise and faithful fulfillment of
such obligations, whether judicially or extra judicially, does not imply nor
shall be deemed as a modification of the terms of this agreement, or as an
acceptance, by THE BANK, of imperfect, late or different fulfillment than that
agreed on and shall also not be considered as a waiver of the contractual or
legal rights corresponding to THE BANK against THE DEBTOR and shall not prevent
THE BANK, in the future or at any time, when it considers it pertinent to
judicially or extra judicially require THE DEBTOR to fulfill the obligations
greed on by THE DEBTOR with THE BANK or to exercise the contractual or legal
rights hold by THE BANK.
 
NINETEENTH (Effects of the invalid stipulation): The contracting parties hereby
understand and agree that if any of the stipulations of this agreement should be
invalidated in accoradance with the laws of the Republic of Panama, such
voidness shall not invalidate the entire agreement, but rather such shall be
construed as if it did not include the stipulation(s) declared to be invalid and
the rights and obligations of the contracting parties shall be construed and
observed as legally appropriate. 
 
TWENTIETH (Notices): All notices or notifications required in accordance with
this agreement shall be provided in wirting adn personally delivered or
delivered by mail to the party to which such notice is provided, to the
following addresses: a) THE BANK: Apartado Postal número cero ocho uno seis-
cero uno nueve nueve nueve (0816-01999), Panamá cinco (5), República de
Panamá.  b) THE DEBTOR: Apartado Postal número cero ocho tres dos guión dos
cuatro cuatro tres (0832-2443) WTC, Panamá, República de Panamá, and a copy to
PriceSmart, Inc, nine seven four zero (9740), Scranton Road,San Diego,
California, nine two one two one (92121), United States of America.  It is
hereby understood and agreed thatin the event that the notice or notification is
sent by mail, such shall be understood as being delivered once a term of
three(3) workdays have elapsed as of the day on which such notice has been
deposited in the mail. The receipt issued by the Postal Office shall constitute
sufficient proof of the sending of the notice or notification and its date. 
 
TWENTY-FIRST (Expenses): THE DEBTOR shall bear all expenses relatingto the
entering into, execution and/or adminsitration of this agreement, including
fiscal stamps, expenses and Notary rights, lawyer fees, funding breakage costs,
judicial and extra judicial lawyer expenses or others and the costs that are
judicially or extra judicially caused by the delayed payment of THE
DEBTOR.                                                                                                                                           
 
TWENTY-SECOND (Applicable law and jurisdiction): This agreement shall be
governed by and construed in accordance with, the laws of the Republic of
Panama. Any dispute or conflict arising from this agreement shall be submitted
to the courts of jutice of the Republic of Panama. THIRTEENTH (Headings): The
inscriptions or terms appearing in parenthesis and/or in capital letters, in the
clauses of this agreement, have been so inserted for the convenience and ease of
reference of the reader and the defined terms shall have the same
meaning whether in plural or singular. 
 
TWENTY-FOURTH (Acceptance): THE BANK states to accept that obligations
undertaken by THE DEBTOR through this document, in the terms herein provided as
well as the FIRST MORTGAGE and ANTICHRESIS and other rights constituted in its
favor in this public deed. Minutes endorsed by the Firm FABREGA, MOLINO &
MULINOABOGADOS, domiciled in Panama City, Republic of Panama.  (Signed)
illegible
signature.                                                                                 
 
I have informed the appearing parties that the copy of this public deed must be
registered, and have read this instrument before the instrumental witnesess
CECILIA MUÑOZ, with identity card Number three-ninety seven- five hundred and
seventy six (3-97-576) and ANALIDA de DE LA CRUZ, with identity card number
eight-one hundred and seventy-seven- seven (8-177-7), of legal age and neighbors
of this city, and who are of my acquaintance and capable, and who found the
instrument to be in accordeance, approved of such and tighter we signed this
instrument certifying such before me, to which I attest. This Deed contained in
the formal records of the Notary pertaining to this year,bears the order number

BRENDA DE McCULLOUGH                ERIC TORRES
 
CECILIA MUNOZ ANALIDA de DE LA CRUZ
 
BRENDA DE MCULLOUGH                     ERIC TORRES        
 
7

--------------------------------------------------------------------------------

 
 